Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 15, 2000, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly declined to charge manslaughter in the second degree as a lesser-included offense of depraved indifference murder. Under no reasonable view of the evidence could the jury have found that the defendant committed the lesser offense but not the greater when he fired a semiautomatic nine-millimeter handgun into a crowd of people (see People v Martin, 59 NY2d 704; People v Jernatowski, 238 NY 188; People v Jin Wai, 283 AD2d 326; People v Reese, 271 AD2d 551).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Krausman, J.P., Goldstein, Townes and Rivera, JJ., concur.